STEWABT, District Judge.
On the 18th day of October, 1902, L. W. Shurtliff, respondent herein, filed a supplemental petition in the above-entitled cause, wherein he sought to be relieved from a judgment theretofore made and entered against him in favor of his codefendant Anders Larsen, now deceased, of whom appellant, Maria Larsen, is the sole legatee. The petition of said Shurtliff alleged that by inadvertence and mistake of the trial court a personal judgment had been obtained against him in favor of said Anders Larsen upon the foreclosure of a certain mortgage, and a de-ficency judgment docketed against him in favor of said Larsen in the sum of $2,738. 75. Upon the hearing the trial court granted the order, vacating and setting aside said deficiency judgment, and directing the clerk to cancel the docket entry thereof; from which judgment and order said Maria Larsen appeals.
A brief statement of the record upon- which said judgment and order were made is as follows: Respondent, Shurtliff, had given eight promissory notes to the Utah Loan & Trust Company, secured by a mortgage upon real estate. Joseph A. West, as assignee of said mortgage and six of said notes, brought the main action herein to foreclose said mortgage. He made said Anders Larsen a party defendant, alleging that he (Larsen) held two of said eight notes, and was a necessary party, and also alleging that said Larsen denied that he (Larsen) owned said two notes, but claimed that said two notes belonged to the Utah Loan & Trust Company, and by reason of that dispute plaintiff, West, made the Utah Loan & Trust Company a defendant also, and demanded that said defendants Larsen and Utah Loan & Trust Company be required to show to the court whether in fact they, or either of them, owned said notes Nos. 4 and 8, respectively, and, if so, that the court determine the ownership of said two notes as between said codefendants. The defendant Larsen answered said complaint, and denied that he was the owner of said notes, or either of them, and asked that *343lie be dismissed at plaintiff’s cost. The defendant Sburtliff answered, denying the assignment of the six notes and mortgage to West. No denial appears to have been made by Sburtliff as to the ownership of either of the two notes. Upon this state of the pleadings and of the proof offered the court found that the two notes, aggregating $2,738.75, belonged to the defendant Larsen, and judgment was given in bis favor and against respondent Sburtliff, for the foreclosure of said mortgage and tbe docketing of any deficiency judgment returned by the sheriff after sale in favor of said Larsen against respondent.
Tbe main question for the court to determine upon this appeal is whether tbe nisi prius court in tbe original case bad jurisdiction under tbe pleadings to render judgment in favor of defendant Larsen against bis co-defendant, Sburtliff, tbe said defendant Larsen not having filed nor served any cross-complaint, nor filed any pleading in tbe case asking for affirmative relief, but, on tbe contrary, only having filed an answer duly verified, disclaiming any interest in tbe notes or mortgage in question, and demanding to be dismissed with bis costs. Section 2974 of our Revised Statutes of 1898 provides that:, “When a defendant has a cause of action affecting tbe subject matter of tbe action against a co-defendant, be may, in the same action, file a cross-complaint against tbe codefendant. Tbe defendant thereto may be served as in other cases, and defense thereto shall be made in tbe manner prescribed in tbe original complaint.” Under tbe above provisions, in order to bave obtained a judgment in bis favor against respondent, defendant, Larsen should bave filed a cross-complaint or demanded affirmative relief, making proper service. A number of authorities bave been cited by tbe learned counsel for tbe appellant relative to tbe power of courts to establish and determine tbe respective interests of each party to tbe suit; but tbe authorities almost uniformly hold that a decree between codefendants can only be based upon the pleadings and *344proof. Black on Judgments, section 184, we think, states the correct rule as follows. “It is not anough that the parties are properly in court. That does not give the tribunal power to adjudicate any and all matters of difference between them. When we speak of jurisdiction of the subject-matter, we do not mean merely cognizance of the general class of actions to which the action in question belongs, but we also mean legal power to pass upon and decide the particular contention which the judgment assumes to settle1, and how can a court acquire jurisdiction of the particular contention except it be clearly marked out and precisely defined by the pleadings of the parties ? And how can that be done in any mode known to the law save by the formation of a regular issue? There is therefore plausible grounds for holding that, if the record fails to show an issue to be determined, the judgment will be void on its face.” Persons by becoming suitors do not place themselves for all purposes under the control of the court. It is only over those particular interests which they choose to bring in issue by proper pleadings that the power of jurisdiction arises.
Appellant contends that the findings and decree of foreclosure in the original case made and entered by the trial court in favor of said Larsen are amply supported by the failure of said Shurtliff to deny the ownership of said notes. We think this contention is untenable. The mere fact that said Larsen was a codefendant in the action would not of itself give the court jurisdiction to enter judgment in his favor against the codefendant when he had not sought relief and expressly demanded to be dismissed. It is true that respondent, Shurtliff, did not deny the allegations of the foreclosure complaint as to< the defendant Larsen’s interest in said notes. We see no reason why he should do so1 when the fact was expressly denied by the defendant Larsen, he being the party in interest. What had Shurtliff to defend against as to the defendant Larsen? The complaint demanded that the court determine the owner*345ship as to tlie two- notes in question, and the amount thereof, as .between the defendant Larsen and the Utah Loan & Trust Company. No demand was made for judgment on said notes against respondent in favor of any one. Plaintiff was required in the foreclosure proceeding to mate all persons parties to the suit who claimed any interest in the mortgaged premises, so that the court might equitably distribute the funds arising on the sale of the mortgaged premises. The court found that the two notes in question belonged to the defendant Larsen. He (Larsen) should have filed a cross-complaint, and demanded affirmative relief as against respondent, Shurtliff. Shurtliff could then have either submitted to a judgment against him in favor of Larsen, or interposed any defense he may have had against Larsen’s demand. For aught that appears from the record, respondent, Shurtliff, may have had a good defense to a cross-complaint by Larsen. Shurt-liff had no reason to anticipate that a judgment would be rendered against him in favor of Larsen. No issue was joined between them, and Larsen had expressly disclaimed any interest in the subject-matter in controversy. Though Shurtliff may have had no defense to such a claim, he was at least entitled to know from Larsen’s pleadings what Larsen would demand, that he might have an opportunity to meet it.
Other errors are assigned by appellant, but they are of minor importance, and we deem a discussion of them unnecessary. We are of the opinion that the trial court in the original foreclosure case was without jurisdiction, under the pleadings, to render the judgment in favor of said Larsen and against respondent, Shurtliff.
The judgment and order of the court below setting aside said deficiency judgment and directing the clerk to cancel the entry thereof are affirmed, with costs to be taxed against appellant.
BASKIN, a J-, and BARTCH, J., concur.